State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 22, 2016                   522713
________________________________

In the Matter of MICHAEL
   KIRSHTEIN,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
NEW YORK STATE DEPARTMENT OF
   CORRECTIONS AND COMMUNITY
   SUPERVISION et al.,
                    Respondents.
________________________________


Calendar Date:   August 8, 2016

Before:   Egan Jr., J.P., Lynch, Rose, Clark and Mulvey, JJ.

                             __________


     Michael Kirshtein, Napanoch, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Superintendent of Eastern
Correctional Facility finding petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a determination finding him guilty of violating certain
prison disciplinary rules following a tier II hearing. The
Attorney General has advised this Court that the determination at
issue has since been administratively reversed, all references
thereto have been expunged from petitioner's institutional record
and the $5 mandatory surcharge has been refunded to petitioner's
inmate account. In view of this, and given that petitioner has
                              -2-                  522713

received all of the relief to which he is entitled, the petition
must be dismissed as moot (see Matter of Thompson v Annucci, 140
AD3d 1521, 1521 [2016]; Matter of Ballard v Racette, 140 AD3d
1428, 1428 [2016]).

     Egan Jr., J.P., Lynch, Rose, Clark and Mulvey, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $15.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court